Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 1 of 20




          EXHIBIT 29
         Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 2 of 20



DECLARATION OF VINCENT SCHIRALDI

    On this 14th day of May, 2020, I hereby declare:

    1. My name is Vincent Schiraldi. From 2005 to 2010, I was Director of the District of

       Columbia’s executive branch juvenile justice agency, the Department of Youth

       Rehabilitation Services (“DYRS”). During that time, I closed the District’s antiquated

       208-bed youth correctional facility, the Oak Hill Youth Detention Center, and opened

       and ran two replacement facilities – the Youth Services Center, an 88-bed detention

       facility, and the New Beginnings Youth Development Center, a 60-bed commitment

       facility. During my tenure there, we closed our solitary unit entirely and moved toward

       an approach modeled after the one used in the state of Missouri and favoring the use of

       rigorous programming, improved staff to youth ratios, de-escalation and youth

       development training and, when a youth was a danger to staff or other youth, short-term

       “timeouts.” We also rewrote our mechanical restraints policy to reduce the use of

       mechanical restraints. The Department did not use pepper spray at all for youth in our

       care. We also created “D.C. YouthLink” a continuum of regionally-based community-

       run services, supports and opportunities for youth in DYRS care, which helped reduce

       unnecessary confinement of youth in Oak Hill/New Beginnings.

    2. From 2010 to 2014, I was Commissioner of New York City’s Department of Probation

       which supervised approximately 30,000 adults and juveniles sentenced to probation by

       the city’s courts. During my tenure, we safely reduced probation revocations by 45% and

       increased early discharges from probation more than five-fold. From 2014 to 2015, I was

       a Senior Advisor to the New York City Mayor’s Office of Criminal Justice. One of my

       duties at the Mayor’s Office was to work with the New York City Department of

       Correction, which had recently been sued by the U.S. Department of Justice, to improve

       conditions for youth ages 16 and 17 in the juvenile unit on Rikers Island. The city
                                                1
     Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 3 of 20



   expanded programming, trained staff in de-escalation techniques, improved staff-to-

   youth ratios and eliminated the use of punitive segregation on the juvenile unit.

3. During my time as Director of DYRS, I was a member of, and Regional Coordinator for,

   the Council of Juvenile Correctional Administrators (“CJCA”), a national membership

   association comprised of directors or administrators of statewide and county juvenile

   justice agencies. I was also a member of the Juvenile Justice Leadership Network at

   Georgetown University where I also served as a lecturer.

4. During my tenure as New York City Probation Commissioner, I was a member of both

   the New York State Council of Probation Administrators and the American Probation

   and Parole Association, and I am currently a member of the latter. Both of these

   associations dealt with best practices and standards for the treatment of court-involved

   young people, among other things.

5. Since my co-founding of the Columbia Justice Lab, I have established two separate

   associations of correctional administrators – Executives Transforming Probation and

   Parole (exitprobationparole.org) and Youth Correctional Leaders for Justice (YCLJ.org).

   EXiT convenes 85 current and former probation and parole executives, including several

   from Washington, D.C., seeking to safely and effectively reduce this size and

   punitiveness of probation and parole and make them more hopeful and helpful. In YCLJ,

   over 50 current and former youth correctional administrators, including several from

   Washington, D.C., seek to replace the youth prison model with a more effective

   approach to youth justice including community programs and supports and small,

   rehabilitative locked facilities for the few youth who need to be securely placed.

6. Previously, I was founder and executive director of the Center on Juvenile and Criminal

   Justice from 1991 to 2002 and founder and executive director of the Justice Policy

   Institute from 2002 to 2005. In both of those positions, I provided technical assistance
                                             2
     Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 4 of 20



   for criminal and juvenile justice systems through government and foundation funding.

7. I started my professional career as a line staff/houseparent working for New York State’s

   juvenile correctional agency, the Division for Youth, from 1980-1982. I also served as a

   foster parent for a delinquent youth in 1989 through the San Francisco Department of

   Social Services.

8. I am currently the co-founder and co-director of the Columbia University Justice Lab

   and a Senior Research Scientist at the Columbia School of Social Work. I was

   previously a Senior Research Fellow directing the Harvard Kennedy School’s Program

   in Criminal Justice Policy and Management (“PCJ”). I have also been an adjunct lecturer

   teaching graduate and undergraduate courses in juvenile justice at New York

   University’s Wagner School of Public Administration and Silver School of Social Work

   and at San Francisco State University. I have additionally co-edited a book entitled

   Reforming Juvenile Justice. I have published over 40 articles and book chapters

   pertaining to criminal and juvenile justice during my 40-year career in the justice field.

9. I have testified before the United States Congress and to legislative and administrative

   bodies in the District of Columbia and numerous states about criminal and juvenile justice

   matters.

10. I was appointed to the California Blue Ribbon Commission on Inmate Population

   Management from 1988 to 1990 and was the first President of the San Francisco

   Juvenile Probation Commission in 1990. As DYRS Director, I was a member of

   Washington, DC’s Criminal Justice Coordinating Council from 2005-2010. I served on

   Washington, DC’s Juvenile Justice Advisory Group (2006-2009) and was a member of

   the Federal Juvenile Justice Advisory Commission of the Office of Juvenile Justice and

   Delinquency Prevention (2007-2008). I was also a member of the National Academies of

   Sciences Committee on Juvenile Justice Reform Implementation from 2013 to 2014 that
                                          3
     Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 5 of 20



   produced the book Implementing Juvenile Justice Reform: The Federal Role.

11. I have a Bachelor’s Degree in Social Psychology from the State University of New York

   at Binghamton and a Master’s of Social Work from New York University. I have

   attached a true and correct copy of my Curriculum Vitae to this declaration as Appendix

   A.

12. Because of my experiences within and knowledge of the District of Columbia criminal justice

   system as well as other criminal justice systems throughout the country, I have given

   considerable thought to how the District of Columbia Department of Corrections could

   downsize the population of the Jail (and the Correctional Treatment Facility) on an emergency

   basis to a level where the number of staff and of inmates will allow for the implementation of

   policies that will stop the spread of COVID-19 and reduce potential infection of staff and

   inmates.

13. An actual downsizing effort would require more information to which I do not currently have

   access, but below I set forth a general approach that would be modified based on receipt of

   more detailed and up-to-date information and consultation with key District of Columbia

   system stakeholders.

14. Downsizing would focus on two groups: First, pre-trial arrestees and detainees, and, second,

   people serving sentences. An expert would work with relevant agencies to create and

   implement release policies related to both groups in order to reduce the population so that

   there is (a) more room to allow for generally greater separation of inmates in the jail and,

   when necessary, medical separation, and (b) fewer inmates to allow the thinning complement

   of correctional officers and other staff to adequately implement COVID-19 related policies, as

   well as secure and provide health care and programming for the reduced population.

15. Regarding pre-trial arrestees, persons accused of misdemeanors that do not involve domestic

   violence or firearms will not be detained at the jail, preferably by providing them with
                                                4
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 6 of 20



   summonses in lieu of arrest. In the alternative, these individuals will be screened for release

   prior to any presentment in court following arrest. To the extent that policies to this effect

   have been established, they should continue. Those who have already been detained in this

   category will be released.

16. Individuals accused of technical violations of supervised release, parole, or probation will not

   be detained at the jail. Those who have already been detained in this category will be

   released.

17. A system will be established with the Pretrial Services Agency for the District of Columbia

   (PSA) to screen for potential release those accused of misdemeanors involving domestic

   violence or firearms, as well as certain felonies.

18. Utilizing the PSA’s risk assessments, those scoring low risk shall either be unsupervised or

   limited to weekly telephonic reporting because supervising low risk individuals actually

   increases recidivism and leads to programmatic failures. Supervising low risk individuals also

   diverts limited PSA staff from focusing on higher risk individuals.

19. All releasees will receive regular reminders regarding their court appearances. It should be

   recommended that smart phones capable of receiving electronic reminders be provided to

   those who do not already have such devices.

20. Regarding sentenced defendants, those serving sentences for technical violations of

   supervised release, parole, or probation shall be released.

21. Persons serving sentences with 120 days or fewer remaining shall be released.

22. Persons with plea agreements where the parties have agreed to probation or a sentence that

   would result in 120 days or fewer of additional incarceration will be released.

23. Persons eligible for home confinement, work release, or other forms of furlough shall be

   released.


                                                5
     Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 7 of 20



24. It should be recommended that assistance programs be established with D.C. government

   entities and local non-profit organizations for those who will be released. Individuals should

   be interviewed prior to release and provided with individualized voluntary assistance to help

   them with transportation, connect them with local and federal income supports and programs,

   and to provide other case management supports. For those without a verified address, the

   District should provide housing resources including, but not limited to, hotels, or through

   other innovative approaches (for example, the Kinship Reentry program in Manhattan and the

   Homecoming Project in Oakland).

25. An expert will oversee the implementation of these release mechanisms, monitor outcomes,

   and report results to the Court on a regular basis.

26. The expert and staff will also monitor all medically vulnerable populations for release who did

   not meet the criteria under any of the other mechanisms. The expert would provide weekly

   monitoring reports and recommendations for these individuals.

27. The expert would also work to identify individuals held on detainers from other jurisdictions

   to ensure swift transfer or release. The expert will work with the Federal Bureau of Prisons

   (BOP) regarding individuals who have been sentenced and are awaiting transfer to BOP

   custody. The expert would also work with BOP regarding those individuals serving sentences

   who are eligible for home confinement or placement into Residential Reentry Centers.

28. The expert will need daily updates regarding the entire Department of Corrections’ inmate

   population and categories of inmates (for example pre-trial, pending sentencing, sentenced,

   parole violation, etc.). The expert will also need risk level assessments, length of time

   remaining on sentence, information regarding inmates with medical issues that increase risk to

   COVID-19, information regarding inmates with mental health issues, etc.

29. The data will inform the development and implementation of the release policies.


                                                6
Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 8 of 20
Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 9 of 20




                           EXHIBIT A




                                8
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 10 of 20




                            Vincent N. Schiraldi, MSW
                              46 S. 2nd St., Brooklyn, NY 11249
                                    vs2637@columbia.edu
                                         347-559-3699

Academic and Nonprofit Experience
Columbia University School of Social Work
Co-director, Columbia University Justice Lab
Senior Research Scientist/Adjunct Professor, 2017 - Present
Co-founded the Justice Lab at Columbia University (with Sociologist Bruce Western)
devoted to reducing society’s reliance on the criminal justice system as a solution to social
problems through research, writing, teaching, and convening scholars, practitioners, policy
makers, advocates and formerly incarcerated people. Projects include reducing the footprint
and negative impact of community corrections, eliminating youth prisons, and creating a
developmentally appropriate response to offending by young adults.

Harvard University, Kennedy School of Government
Program in Criminal Justice Policy and Management
Senior Research Fellow, 2015 – 2017
Jointly with Academic Chair Bruce Western, directed the Program in Criminal Justice Policy
and Management for one of the nation’s premier government academic institutions, the John
F. Kennedy School of Government. Areas of focus included Community Corrections, Mass
Incarceration, Young Adult Justice, and Juvenile Justice. Program has approximately
doubled in size and budget during my tenure. Recently hosted a series of independent
studies and a reading group on young adult justice with graduate students from the Kennedy
School, Law School, and School of Education. Co-taught a graduate course in the Harvard
Law School on mass incarceration that was cross-listed in Law, Sociology, and at the
Kennedy School.

Justice Policy Institute
Founder and Executive Director, Washington, DC – 2002 - 2005
Established and directed a progressive research, public policy, and advocacy organization
devoted to reducing society’s reliance on incarceration as a solution to social problems.
Research and advocacy focused on, among other topics, racial disparities in America’s
incarceration rate, the tradeoff between funding prisons and higher education, the destructive
impact of incarcerating juveniles in adult facilities, the failure of “Three Strikes” laws, media
coverage of crime, and approaches to reducing mass incarceration. JPI consistently ranked
among the top most frequently quoted think tanks in the United States during my tenure. In
addition to national research on the impact of mass incarceration, JPI worked collaboratively
on criminal/juvenile justice campaigns at the Federal level and in Alabama, California,
Illinois, Louisiana, Maryland and Texas.

Center on Juvenile and Criminal Justice (CJCJ)
Founder and Executive Director, Washington, DC and San Francisco, California
1991 - 2002

                                                                                               1 of 11
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 11 of 20




Established an innovative private, non-profit criminal/juvenile justice agency that
developed alternatives to incarceration, advocated against the mass incarceration of adults
and juveniles, and provided mitigation work in death penalty cases. During my tenure,
established offices in Hawaii, Philadelphia, Baltimore, and Oakland, CA, in addition to
anchor offices in San Francisco and Washington, DC.

National Center on Institutions and Alternatives (NCIA)
    • Western Regional Director, San Francisco, CA 1985 – 1991
    • Case Developer, New York, NY 1982 - 1985
Established Western Regional Office of private, non-profit criminal/juvenile justice
agency. Grew Western Regional Office from a one-person start-up to a multi-program
organization with a reputation for cutting-edge advocacy in opposition to California’s
prison boom that successfully separated from NCIA as the Center on Juvenile and
Criminal Justice in 1991.

Government Experience
New York City Mayor’s Office of Criminal Justice
Senior Advisor, 2014 – 2015
Appointed by Mayor Bill de Blasio as Senior Advisor to his Office of Criminal Justice.
Developed and promoted policies to improve safety, reduce incarceration and increase
fairness in New York City’s criminal justice system. Specific portfolio included improving
school safety while reducing unnecessary school arrests and suspensions; reducing
incarceration and improving outcomes for young adults in New York’s criminal justice
system; reducing the number of adolescents in city jails and improving conditions at Rikers
Island; and raising the age of juvenile court jurisdiction to eighteen.

New York City Department of Probation
Commissioner, 2010 – 2014
As an appointee of Mayor Michael Bloomberg, reformed one of the nation’s largest
probation departments. Established a substantially less correctional culture for our 1000-staff
department that actively supervised 30,000 adults and juveniles. Major accomplishments
included passage of watershed “Close to Home” legislation that transferred nearly all of
New York City’s youth from abusive state facilities to community-based programs and
facilities within the five boroughs; making the Department’s work more community- and
evidence-based through the ground-breaking Neighborhood Opportunity Network (NeON)
initiative; and substantially reducing failures-to-report and violations of probation. Probation
violations dropped by 45% during my tenure with Department boasting the highest
completion rate in the state (80% vs. state average of 65%) and a revocation rate one-third
the state average. Also raised $30 million during my tenure to focus rehabilitative resources
on young men of color under our Department’s supervision.

District of Columbia Department of Youth Rehabilitation Services (DYRS)
Director, 2005 – 2010
Directed and reformed the District of Columbia’s newly created, cabinet-level juvenile
justice agency under Mayors Anthony Williams and Adrian Fenty. Inherited an agency in
crisis that was morphing into a full-fledged department that had had 20 directors in the
previous 19 years which was on the cusp of being placed into court receivership due to
                                                                                              2 of 11
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 12 of 20




decades of operating in an abusive and unconstitutional manner. Closed the notorious,
overcrowded 208-bed Oak Hill Youth Correctional Facility, and replaced it with the state-of-
the-art 60-bed New Beginnings Youth Center and 86-bed Youth Services Center.
Established a neighborhood based and community-driven continuum of innovative
programs. Incarceration and recidivism rates dropped significantly during my tenure. During
my tenure, DYRS was named one of the “Top 50” programs by Harvard University’s
Kennedy School of Government Innovations Awards program and received the A. L.
Carlisle award from the Coalition for Juvenile Justice.

Human Services Agency of San Francisco
Foster Parent, 1989
Foster parent for a seriously emotionally disturbed, delinquent youth for a six-week
transitional period following his release from San Francisco’s juvenile hall.

New York State Division for Youth
Houseparent/Recreation Coordinator, 1980 - 1982
Served initially as a live-in house parent to a state-run group home for seven juvenile
delinquent boys. Promoted to recreation coordinator of three homes housing 14 girls and 7
boys.

Additional Experience
Academic Lecturing
Columbia School of Social Work, Fall 2018 and Spring 2020
Harvard University Law School, Fall 2016
New York University, Silver School of Social Work, Spring 2013
New York University, Wagner School of Public Service, Fall 2012
Georgetown University, Center for Juvenile Justice Reform, 2009-2013
San Francisco State University, 1996
Taught Masters Level Juvenile and Criminal Justice classes in the Harvard Law School,
Columbia School of Social Work, NYU Wagner School of Public Service and Silver
School of Social Work. Lectured on leadership in certificate program at Georgetown
University, which promotes juvenile justice reform through collaborative efforts with key
system stakeholders. Taught an undergraduate course on the history of juvenile justice
and juvenile justice reform movements at San Francisco State University.

Freelance Commentator
1985 - Present
Have published commentary pieces in the New York Times, Washington Post, New York
Daily News, Los Angeles Times, Marshall Project, Baltimore Sun, Christian Science
Monitor, San Francisco Chronicle, Miami Herald, Philadelphia Inquirer, San Jose Mercury
News, Sacramento Bee, Albany Times-Union, National Law Journal, Marshall Project and
American City and County, among others. Regular commentator on Washington, DC’s
National Public Radio affiliate, WAMU, from 1998 to 2004, Huffington Post, from 2015 to
2017, and Crime Report from 2015 to present.


                                                                                            3 of 11
       Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 13 of 20




Boards and Commissions
   •   Columbia University Justice Lab
       Member, Executive Session on the Future of Justice Policy
       2018 – present
   •   Common Justice
       Board Member, 2017 – present
   •   Stella Adler Studio
       Board Member, 2017 – present
   •   Harvard University, Kennedy School of Government
       Member, Executive Session on Community Corrections
       2013 - 2016
   •   National Academy of Sciences
       Committee on Juvenile Justice Reform Implementation
       2013 – 2014
   •   New York State Council of Probation Administrators
       Member, 2010-2014
   •   Federal Advisory Commission on Juvenile Justice, Office of Juvenile Justice and
       Delinquency Prevention
       Member 2007-2008
   •   Council of Juvenile Correctional Administrators
       Board member and Northeast Regional Coordinator – 2005-2010
   •   Washington, DC Blue Ribbon Commission on Youth Safety and Juvenile Justice
       Reform
       Advisor, 2001
   •   National Criminal Justice Commission, National Center on Institutions and
       Alternatives, Alexandria, VA
       Member, 1995 – 1996
   •   California Commission on the Status of African American Men
       Advisor, 1992 - 1996
   •   San Francisco City and County, Juvenile Probation Commission
       President, 1990 - 1991, Commissioner, 1991 - 1992
   •   California Blue Ribbon Commission on Inmate Population Management
       Commissioner, 1988 - 1990

Training, Technical Assistance, Expert Witness
Plaintiffs’ Expert
GH vs. Marstiller, 2019 – present
Serve as Plaintiffs’ expert in successful Federal litigation filed by the Southern Poverty Law
Center and Florida Legal Services against the Florida Department of Juvenile Justice for
conditions of confinement in youth detention.



                                                                                             4 of 11
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 14 of 20




Plaintiffs’ Expert
McNeil vs. Community Probation Services, LLC, 2019 - present
Plaintiffs’ expert in Federal Litigation filed by Civil Rights Corps against a private, for-
profit probation provider in Tennessee.

Expert Witness
Jacksonville, FL Death Penalty Sentencing – 2018 - 2020
Served as defense witness for Florida vs. James Belcher on subject of the impact of Mr.
Belcher’s confinement in Rikers Island as a juvenile during the 1970s.

Plaintiffs’ Expert
JJ vs. Litscher – 2017 – 2018
Serve as Plaintiffs’ expert in successful Federal litigation filed by the ACLU of Wisconsin
and the Juvenile Law Center against the Wisconsin Department of Corrections for conditions
of confinement in a boys and girls’ youth prison.

Research Development Associates
Los Angeles County Probation Governance Study – 2017– 2018
Co-principal Investigator on comprehensive evaluation of the Los Angeles County Probation
Department. Los Angeles Probation is the nation’s largest department with 6,600 staff and a
budget of $840 million.

City University of New York
Institute for State and Local Government – 2015- 2017; 2019-present
Serve as part of an expert panel to evaluate and advise on probation reforms in 10 separate
jurisdictions (2019-present).
Served as part of a consulting team assisting the Mayor’s Office of Criminal Justice and
Manhattan District Attorney Cyrus Vance to develop a model approach to young, court-
involved adults in New York City (2015-2017).

California Leadership Academy
2015 – 2016
Served as a member of a consultant panel designing an innovative correctional facility for
young adults incarcerated in the California Department of Corrections and Rehabilitation.

Cuyahoga County Technical Assistance
Annie E. Casey Foundation
Cleveland, Ohio (2002-2003)
Worked as part of a team to analyze Cuyahoga County’s (Cleveland), Ohio’s use of secure
detention and made recommendations for reform as part of the Annie E. Casey Foundation’s
Juvenile Detention Alternatives Initiative.

State of Hawaii Youth Correctional Facility Study
Hawaii, March - July 1988

                                                                                               5 of 11
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 15 of 20




At the request of the Hawaii Department of Corrections, the Hawaii Legislature and
ACLU National Prison Project, led a team that recommended a model juvenile
correctional system designed to assure public safety while reducing the number of youths
incarcerated in secure custody. In 1989, the Hawaii Legislature adopted our
recommendations, created the Office of Youth Services and closed the Hawaii Youth
Correctional Facility.

National Institute of Corrections Technical Assistance Reports
Sonoma County, California, August 1987
Santa Cruz County, California, June 1987
Through funding from the United States Department of Justice, National Institute of
Corrections, researched the programs and policies in place in both counties and advised on
potential jail population reduction measures.

Publications
•   Bradner, K & Schiraldi, V. (2020, March). Racial Inequities in New York Parole
    Supervision. The Justice Lab, Columbia University.
•   Chester, Lael, Sussman, M, Carey, N, and Schiraldi, V. (2019, November). Report to
    Vermont Legislature on Raise the Age (Act 201). The Justice Lab, Columbia University.
•   Siringil Perker, S., Chester, L. and Schiraldi, V. (2019, January). Emerging Adult Justice
    in Illinois: Towards an Age-Appropriate Approach. The Justice Lab, Columbia
    University.
•   Williams, J., Schiraldi, V. & Bradner, K. (2019, January). The Wisconsin Community
    Corrections Story. The Justice Lab, Columbia University.
•   Matthews, S., Schiraldi, V. & Chester, L. (2018, May). Youth Justice in Europe:
    Experience of Germany, the Netherlands, and Croatia in Providing Developmentally
    Appropriate Responses to Emerging Adults in the Criminal Justice System, Justice
    Evaluation Journal.
•   Schiraldi, V. (2018, April). The Pennsylvania Community Corrections Story. The Justice
    Lab, Columbia University.
•   Butts, J. & Schiraldi, V. (2018, March). Recidivism Reconsidered: Preserving the
    Community Justice Mission of Community Corrections. Program in Criminal Justice
    Policy and Management, Harvard Kennedy School.
•   Schiraldi, V., et al. (2018, January). Too Big to Succeed: The Impact of the Growth of
    Community Corrections and What Should be Done About It. The Justice Lab, Columbia
    University.
•   Schiraldi, V. & Arzu, J. Less is More in New York: An Examination of the Impact of
    State Parole Violations on Prison and Jail Populations. (2018, January). The Justice Lab,
    Columbia University.
•   National Institute of Justice, Harvard Kennedy School. (2017) Less Is More: How
    Reducing Probation Populations Can Improve Outcomes. Cambridge, MA. M. Jacobson,
    V. Schiraldi, R. Daly, & E. Hotez.
•   Chester, L. & Schiraldi, V. (2016, December). Public Safety and Emerging Adults in
    Connecticut: Providing Effective and Developmentally Appropriate Responses for Youth
    Under Age 21. Program in Criminal Justice Policy and Management. Harvard Kennedy
    School.


                                                                                             6 of 11
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 16 of 20




•   Schiraldi, V. (2016, Oct.). Confessions of a Failed “HOPE-er,” Criminology and Public
    Policy, 15(4).
•   Greene, J. & Schiraldi, V. (2016, Oct.). Better by Half: The New York City Story of
    Winning Large Scale Decarceration while Increasing Public Safety, Federal Sentencing
    Reporter, 29(1).
•   National Institute of Justice, Harvard Kennedy School. (2016). The Future of Youth
    Justice: A Community-Based Alternative to the Youth Prison Model. Cambridge, MA: P.
    McCarthy, V. Schiraldi, & M. Shark.
•   National Institute of Justice, Harvard Kennedy School. (2016). Community Justice
    Response to Young Offenders. Cambridge, MA: V. Schiraldi, B. Western, & K. Bradner.
•   Schiraldi, V. & Western, B. (2015, Fall). Time to Rethink the Age of Adult Court
    Jurisdiction, Translational Criminology, 9-11.
•   Schiraldi, V., Schindler M., & Galliday S. (2011). The End of the Reform School? In F.
•   Sherman & F. Jacobs (Eds.), Juvenile Justice: Advancing Research, Policy, and
    Practice. Hoboken, NJ: Wiley & Sons.
•   Justice Policy Institute. (2004, Aug.). Swing States: Crime, Prisons and the Future of the
    Nation. Washington, DC: Schiraldi, V., Lotke, E. & Stromberg, D.
•   Justice Policy Institute. (2004, July). Still Striking Out: Ten Years of California’s Three
    Strikes. Washington, DC: V. Schiraldi, S. Ehlers & J. Ziedenberg.
•   Justice Policy Institute. (2004, June). Race and Incarceration in Maryland.
    Washington, DC: V. Schiraldi & J. Ziedenberg.
•   Justice Policy Institute. (2004, Mar.). Treatment or Incarceration: National and State
    Findings on the Efficacy and Cost Savings of Drug Treatment Versus Imprisonment,
    Washington, DC: V. Schiraldi, D. McVay & J. Ziedenberg.
•   Justice Policy Institute. (2003, Nov.). Cost and Benefits? -The Impact of Drug
    Imprisonment in New Jersey. Washington, DC: V. Schiraldi & J. Ziedenberg.
•   Justice Policy Institute. (2003, Aug.). Education & Incarceration. Washington, DC: V.
    Schiraldi, B. Western, & J. Ziedenberg.
•   Justice Policy Institute. (2003, Apr.). Returning Adult Offenders in DC -A Road Map to
    Neighborhood Based Reentry. Washington, DC: V. Schiraldi, T. Roche, & J. Ziedenberg.
•   Justice Policy Institute. (2002, Aug.). Cellblocks or Classrooms? The Funding of Higher
    Education and Corrections and Its Impact on African American Men. Washington, DC:
    V. Schiraldi & J. Ziedenberg.
•   Schiraldi, V. (2002). Prison Population in the United States. In The Encyclopedia of
    Crime and Punishment. (vol. 1). Thousand Oaks, CA: Sage Publications, Inc.
•   Annie E. Casey Foundation. (2002). Workforce and Youth Development – Barriers and
    Promising Approaches to Workforce and Youth Development for Young Offenders.
    Baltimore, MD: V. Schiraldi, D. Brown, S. Maxwell, & E. DeJesus.
•   Justice Policy Institute. (2002, Aug.). Cutting Correctly: Prison Policies in Times of
    Fiscal Crisis. Washington, DC: V. Schiraldi, & J. Greene.
•   Annie E. Casey Foundation. (2001). Pathways to Juvenile Detention Reform: Reducing
    Racial Disparities in Juvenile Detention. Baltimore, MD: V. Schiraldi, B. V. Smith, E.
    Hoytt, & J. Ziedenberg.
•   Building Blocks for Youth, Youth Law Center. (2001). Off Balance: Youth, Race and
    Crime in the News. Washington, DC: L. Dorfman & V. Schiraldi.
•   Schiraldi, V. & Ziedenberg, J. (2001). How Distorted Coverage of Crime Affects Public
    Policy. In W. Ayers, B. Dohrn, & R. Ayers (Eds.), Zero Tolerance: Resisting the Drive
    for Punishment in Our Schools. New York, NY: The New Press.
                                                                                             7 of 11
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 17 of 20




•   Building Blocks for Youth, Youth Law Center. (2001). A Tale of Two Jurisdictions:
    Youth Crime and Detention Rates in Maryland & the District of Columbia. Washington,
    DC: V. Schiraldi, M. Males & L. Feldman.
•   Justice Policy Institute. (2000). School House Hype – Two Years Later. Washington,
    DC: V. Schiraldi, K. Brooks & J. Ziedenberg.
•   Office of Juvenile Justice and Delinquency Prevention. (2000, May). Second Chances:
    Giving Kids a Chance to Make a Better Choice (OJJDP Bulletin NCJ 181680).
    Washington, DC: V.
•   Schiraldi, et. al.
•   Justice Policy Institute. (1998). School House Hype – School Shootings and the Real
    Risk Kids Face in America. Washington, DC: V. Schiraldi & J. Ziedenberg.
•   Schiraldi, V. & Soler, M. (1998, Oct.). The Will of the People? The Public’s Opinion of
    the Violent and Repeat Juvenile Offender Act of 1997, Crime and Delinquency. 44(4).
•   Schiraldi, V. & Macallair, D. (Eds.). (1997). Reforming Juvenile Justice. Dubuque, IA:
    Kendall Hunt.
•   Justice Policy Institute. (1997, Oct.). The Pods of Elmore County: A Glimpse Behind the
    Rhetoric of the Juvenile Crime Bill. Washington, DC: V. Schiraldi & J. Ziedenberg.
•   Justice Policy Institute. (1997, July). The Risks Juveniles Face when Incarcerated with
    Adults. Washington, DC: V. Schiraldi & J. Ziedenberg.
•   Justice Policy Institute. (1997, Mar.). Striking Out: The Crime Control Impact of Three
    Strikes Laws. Washington, DC: V. Schiraldi & T. J. Ambrosio.
•   Justice Policy Institute. (1997, Mar.). From Classrooms to Cellblocks: Destructive
    Policies Eroding DC’s Communities. Washington, DC: V. Schiraldi & T. J. Ambrosio.
•   Justice Policy Institute. (1997, Feb.). From Classrooms to Cellblocks: A National
    Perspective. Washington, DC: V. Schiraldi & T. J. Ambrosio.
•   Center on Juvenile and Criminal Justice. (1996, Feb.) Young African Americans and
    California’s Criminal Justice System: Five Years Later. San Francisco, CA: V. Schiraldi,
    S. Kuyper & S. Hewitt.
•   Schiraldi, V. & Macallair, D. (1996). Framing the Framers: Shaping the Debate on
    Juvenile Crime in San Francisco. In S. Iyengar & R. Reeves (Eds.). Do the Media
    Govern?
•   Politicians, Voters and Reporters in America. Thousand Oaks, CA: Sage Publications,
    Inc.
•   Center on Juvenile and Criminal Justice. (1994, Oct). Racial Disparities in the
    Charging of Los Angeles County’s Third “Strike” Cases. San Francisco, CA: V.
    Schiraldi & M. Godfrey.
•   Center on Juvenile and Criminal Justice. (1994, Oct.) Three Strikes: The Unintended
    Victims. San Francisco, CA: V. Schiraldi, P. Sussman & L. Hyland.
•   Schiraldi, V. (1994). Corrections and Higher Ed Compete for California Dollars;
    Corrections Winning. Overcrowded Times: Solving the Prison Problem.
•   Center on Juvenile and Criminal Justice. (1991). Parole Violators in California: A Waste
    of Money, A Waste of Time. San Francisco, CA: V. Schiraldi, A. Costello & R. Garnett.
•   Center on Juvenile and Criminal Justice. (1991) Concrete and Crowds: 100,000
    Prisoners of the State. San Francisco, CA: V. Schiraldi & R. Garnett.
•   Schiraldi, V. (1990) The Prison Dilemma: Should We Lock 'Em All Up? The San
    Francisco Attorney (October/November 1990).



                                                                                          8 of 11
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 18 of 20




•   National Center on Institutions and Alternatives. (1990). Young African American Men
    and the Criminal Justice System in California. San Francisco, CA: V. Schiraldi, S.
    Fry.
•   Schiraldi, V. (1990). Hawaii's Juvenile Justice System: A Model for Reform. Federal
    Probation, (September 1990, pp. 58-62).

Selected Presentations
•   New Frontiers in Juvenile Justice: Expanding Juvenile Court Jurisdiction to 18- and 19-
    Year-Olds. (March 2019). Plenary Panel. National Conference of Juvenile and Family
    Court Judges.
•   The Wisconsin Community Corrections Story. (February 2019). Milwaukee Criminal
    Justice Council.
•   Too Big to Succeed: Has Community Corrections Grown Beyond Its Useful Capacity?
    Keynote presentations to the Oregon Justice Reinvestment Summit (February 2019); the
    Philadelphia Chamber of Commerce (January 2019); and the County Chief Adult
    Probation and Parole Officers Association of Pennsylvania (September 2018).
•   Testimony of Vincent N. Schiraldi, on behalf of five former Commissioners of New York
    City Probation, before the New York State Assembly Standing Committees on Codes,
    Health, Governmental Operations, and Alcoholism and Drug Abuse. (October 2018).
•   Unfinished Business: Changing Cultures/Changing Minds of Juvenile Justice Law
    Enforcement: What remains to be done to fundamentally alter the ethos, & most impact
    law enforcement in America’s JJ system. (October 2018). John Jay College of Justice,
    Center on Media, Crime and Justice.
•   The Future of Youth Justice – Moving Away from Youth Prisons, National Conference of
    State Legislators, September 2017.
•   Lessons for Australian Officials from the U.S. Juvenile Justice Experience, at the
    University of Sydney (Sydney, AU), the University of Queensland (Brisbane, AU), and
    Jesuit Social Services National Symposium (Melbourne, AU), March 2017.
•   How New York City Halved its Incarceration Rate and Reduced Crime, Harvard Club,
    New York City, December 2016.
•   A Community-based Approach to Juvenile Justice, United States Department of Justice,
    Office of Justice Programs, October 2016.
•   Creating a Developmentally Appropriate Approach to Young, Court-Involved Adults,
    National Summit on Preventing Youth Violence, Department of Justice, Baltimore, MD,
    June 2016.
•   Alternatives to Incarcerating Juveniles, Organization of the American States. December
    2015.
•   Community-based Responses to Young Adults. Columbia University School of Law,
    Justice Forum. November 2015.
•   Forum on Young Adult Justice in the U.S. Justice Department’s Great Hall of Justice
    (Opening Remarks by Attorney General Loretta Lynch), September 2015.
•   What Our Incarceration Policies Tell Us about Ourselves, Keynote, University of
    Baltimore School of Law, March 2015.
•   Young Adults and America’s Criminal Justice System, Bi-partisan Conference on
    Criminal Justice, Washington, DC, March 2015.
•   Young Adult Justice in the US and UK – A Burgeoning Area of Reform, Keynote at
    Transition to Adulthood Conference, London, England, February 2015.

                                                                                           9 of 11
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 19 of 20




•   Mass Incarceration in America, Witts University, Johannesburg, South Africa, August
    2014.
•   Young Adult Justice. Is a “Third Way” Warranted? Organized and moderated panel with
    Bruce Western and Alice Goffman, Annie E. Casey Foundation Annual Conference,
    June 2014
•   Young Adult Justice, National Academy of Sciences, Committee on Improving the
    Health, Safety and Well-Being of Young Adults, April 2014.
•   Raise the Age, Turn the Page Keynote, John Jay University, November 2013.
•   Realigning Juvenile Justice – A Safe and Effective Approach to Juvenile Justice Reform,
    National Association of Counties Annual Conference, 2012
•   Innovative partnerships in community justice – a series of presentations and meetings
    with the leadership of the British juvenile justice system and the City of London
    regarding ways to create community based justice systems. November 2011
•   Training on Probation Services for new judges in New York City, 2010 and 2011
•   Replicating the Missouri Model –DC’s Experience so far, Wisconsin Legislative
    Council, Special Committee on High Risk Juvenile Offenders, 2008
•   A Road Map for Juvenile Justice Reform, Annie E. Casey Foundation Congressional
    Briefing/Panel Discussion, Washington, DC, 2008
•   Congressional Roundtable on the Youth Promise Act, Congressman Bobby Scott, Chair,
    House Judiciary Committee on Crime, Terrorism and Homeland Security, Washington,
    DC, 2008
•   Using Positive Youth Development to Turn Young Lives Around, Council of Juvenile
    Correctional Administrators, 2008
•   New Developments in Juvenile Justice Reform, Keynote, University of Richmond,
    School of Law, 2008
•   Using Best Practices to Promote Juvenile Justice Reform, Florida Blueprint Commission
    on Juvenile Justice, 2007
•   Race and Incarceration in Maryland, Maryland House Judiciary Committee – Special
    Session, January 2004
•   Prison Population Growth in America, Harvard University, Kennedy School of
    Government, January 2002.
•   Reforming the District of Columbia’s Juvenile Justice System, before the Blue Ribbon
    Commission on Youth Safety and Juvenile Justice Reform, Washington, DC, 2001
•   Coverage of Violent Crime in the News Media, Dartmouth University, December 2001
•   National Council of Juvenile and Family Court Judges, 1999
•   Race and the Juvenile Justice System, Keynote, William and Mary School of Law, 1998
•   Presentation before Congressional Black Caucus hearings on Violent Juvenile Crime,
    1997
•   University of Minnesota Law School Judicial Sentencing Training Workshop, 1996
•   California Department of Corrections - Leadership Training Institute, 1994 - 1995
•   California Probation, Parole and Correctional Association Annual Meeting, 1994
•   Western Society of Criminology Annual Meetings (1991, 1993, 1994). Keynoted the
    1991 conference during which I received the June Morrison-Tom Gitchoff Founders
    Award
•   American Society of Criminology (1991, 1999, 2012, 2015)
•   American Correctional Association (1988, 1998)
                                                                                        10 of 11
      Case 1:20-cv-00849-CKK Document 70-30 Filed 05/15/20 Page 20 of 20




•   Administrative Office of the Courts, Judicial Council (California), 1992
•   California Center for Judicial Education and Research (1991, 1992)

Media Appearances
Media appearances include Today Show, CBS’ Early Show, Nightline, CBS Evening News,
MacNeil Lehrer News Hour, National Public Radio, Fox News, British Broadcasting System
(Radio and Television), Canadian Broadcasting System (Radio and Television), Cable News
Network (CNN), and MSNBC, among others. Print interviews include the New York Times,
Los Angeles Times, Washington Post, US News and World Report, Newsweek, Economist,
San Francisco Chronicle, Boston Globe, San Francisco Examiner, Philadelphia Inquirer,
the Sacramento Bee, the New York Daily News, the Honolulu Star-Bulletin, the San Jose
Mercury News, the Miami Herald, the San Diego Union-Tribune, the Orange County
Register, the Oakland Tribune, and the Atlanta Journal Constitution, among others.

Education
Masters in Social Work, New York University, 1983.
Bachelor of Arts, Social Psychology, Binghamton University, 1981.




                                                                                    11 of 11
